Citation Nr: 0029483	
Decision Date: 11/08/00    Archive Date: 11/16/00

DOCKET NO.  96-47 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for chronic low back 
syndrome, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Helinski, Counsel


INTRODUCTION

The veteran had active military service from May 1962 to July 
1982.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which awarded an increased 10 
percent rating for chronic low back syndrome.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's chronic low back syndrome is productive of 
complaints of pain, some tenderness in the low back, and no 
more than mild limitation of motion.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for chronic 
low back syndrome have not been met.  38 U.S.C.A. §§ 1155 
(West 1991); 38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5295 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims entitlement to an increased rating for 
service-connected chronic low back syndrome, currently rated 
as 10 percent disabling.  The Board is satisfied that all 
relevant facts have been properly and sufficiently developed 
as required to comply with the duty to assist the veteran in 
establishing his claim.  See 38 U.S.C.A. § 5107(a).  In the 
regard, the Board notes that this appeal was previously 
before the Board and remanded in February 1998 for additional 
development.  The Board is satisfied that the requested 
development has been completed, and the Board will proceed 
with appellate disposition.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  When an unlisted condition is encountered, it is 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  In order to evaluate the 
level of disability and any changes in condition, it is 
necessary to consider the complete medical history of the 
veteran's condition.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

When evaluating disabilities of the musculoskeletal system, 
as in the present case, consideration should also be given to 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness, which results 
in additional disability beyond that reflected on range of 
motion measurements.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).

A review of the record reveals that in an October 1982 rating 
decision, the veteran was awarded service connection for 
chronic lower back syndrome, and a noncompensable rating was 
assigned from July 1982.  That decision was based on evidence 
that included the veteran's service medical records, which 
reflect a long history of complaints of low back pain.  
Additionally, in a post-service September 1982 VA examination 
report, the veteran was diagnosed with chronic lower back 
syndrome.  

In January 1996, the veteran filed a claim for an increased 
rating for his chronic low back syndrome.  In a June 1996 
rating decision, the RO awarded a 10 percent rating for the 
veteran's low back syndrome, effective from January 1996.  
That decision was based on evidence that included findings in 
a May 1996 VA examination report, which reflected point 
tenderness in the low to mid back, although an x-ray revealed 
a normal lumbosacral spine.  Additionally, a private medical 
report from John Reeder, D.C., reflects that he had treated 
the veteran from April 1995 to August 1995.  The veteran's 
complaints at that time included low back and neck stiffness.  
Dr. Reeder indicated that the veteran had severe restrictions 
of cervical spine motion, as well as some restrictions in the 
lumbar spine.  The veteran disagreed with the June 1996 
rating decision, and initiated this appeal.  Essentially, the 
veteran maintains that the 10 percent rating does not 
accurately reflect the level of impairment of his back 
disability.  

The veteran is presently assigned a 10 percent rating for 
chronic low back syndrome pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5295, under which a 10 percent rating is 
assigned for characteristic pain on motion.  A 20 percent 
rating is assigned for evidence of muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position.  The Board also notes that under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5292, a 10 percent rating is 
assigned for slight limited motion of the lumbar spine.  A 20 
percent rating is assigned for moderate limited motion. 

The Board has thoroughly reviewed the evidence of record, as 
summarized in pertinent part below.  However, the Board finds 
that the currently assigned 10 percent rating is proper, and 
the preponderance of the evidence is against the veteran's 
claim for a rating in excess of 10 percent at this time.  

Reviewing the evidence of record reveals the following.  In 
an October 1996 statement from Dr. Reeder, he emphasized that 
in his medical records referenced above, the veteran had 
complained of right shoulder pain, neck stiffness, numbness 
and tingling in the arms, low back pain, and low back 
stiffness.  

In an April 1997 hearing at the RO, the veteran stated that 
when he would get up in the morning, he felt stiff.  He 
stated that he had to retire from a former job in a laundry 
room due to his back pain.  He indicated that he was taking 
Bufferin 800 milligrams for his back pain, but that it did 
not do much good.  He stated that he had applied for Social 
Security benefits, but that they did not approve his claim.  

In a May 1997 statement from Dr. Reeder, he indicated that he 
had documented chronic nerve system interference caused by a 
chronic degenerative spine.  He noted that this condition was 
called a vertebral subluxation, and consisted of the 
following component parts:  spinal kinesiopathology, 
neuropathophysiology, myopathology, histopathology, and 
pathophysiology.  

In an August 1997 VA examination report, the veteran 
complained of back pain "on and off."  He stated that he 
had undergone pain medication and physical therapy, but no 
operations.  He indicated that he currently experienced mild 
to moderate pain three to four times per week, pain with 
activity, and pain with inactivity, without any clear 
pattern.  He took 800 mg of Ibuprofen when he had pain, which 
did not provide complete relief.  He stated that he had 
periods of entire leg numbness, particularly over his left 
leg, which changed in severity and location and was in no 
dermatomal pattern.  Physical examination revealed flexion 
from zero to 45 degrees in both standing and sitting position 
and had spinal muscle tenderness.  The veteran had negative 
straight leg raise bilaterally and muscle strength was 
described as 5/5 and equal bilaterally.  An x-ray of the 
lumbar spine showed some mild decrease in disc height at L5-
S1 and some minimal degenerative changes, but the rest of his 
lumbar spine was well-maintained.  There was also an area of 
possible defect at L2.  The examiner's conclusion was low 
back pain.  The veteran manifested no evidence of disc 
herniation.  The examiner stated that the veteran's 
complaints of leg numbness could not be explained by simple 
disc herniation, and may be more likely a vascular type 
problem.  The veteran had no atrophy, and good muscle 
strength, but the examiner opined that "the amount of pain 
he is having is significant and ... he does have a minor 
disability from this."

In June 1998, the veteran underwent an additional VA 
examination.  He complained of "a great deal of back pain in 
his low back."  He stated that he had difficulty when he 
worked, and going up and down stairs.  He denied any 
radiation, numbness, or tingling in his legs.  He noted that 
he had seen a chiropractor, which helped for a while, and 
would also take Bufferin for pain.  Physical examination 
revealed a slow, antalgic gait.  The veteran had pain in all 
ranges of motion of his spine.  He could bend over only to 
within three feet from the floor.  Neurological examination 
was normal.  There was diffuse weakness in the lower 
extremities with 4/5 strength, and there was no change in his 
reflexes and no clonus.  X-ray examination was unremarkable.  
The assessment was mechanical low back pain that was 
described as severe.  

An August 1998 addendum to the foregoing examination revealed 
the following.  The veteran reported that his back pain was 
constant.  The pain was focused in his low back, and there 
was occasional radiation into both legs.  Prolonged sitting 
or standing worsened the pain.  He would take Motrin.  Gait 
was nonantalgic, and there was no use of an assistive device.  
There was very mild pain on palpation of L4-5 and L5-S1, with 
no evidence of muscle spasm or fasciculation.  There were no 
other focal neuromuscular deficits.  Sensation was intact to 
pinprick and light touch over both lower extremities, and 
muscle strength in the lower extremities was 5/5.  The 
examiner indicated that he had reviewed the veteran's claims 
file.  The concluding diagnosis was low back pain with the 
only focal deficit being decreased sensation to pinprick and 
light touch over the plantar surfaces of the feet.  Active 
range of motion of the lumbar spine was 90 degrees flexion.  
Extension and lateral flexion were described as within normal 
limits.  The examiner indicated that due to absent reflexes 
at the knees and ankles, as well as the decreased sensation 
on the plantar aspects of the feet, that he would order an 
MRI of the lumbar spine and "if this is abnormal [he would] 
dictate and addendum to this ... report."  It was next noted 
on the report that "MRI results reviewed no addendum."

A July 1999 addendum to the VA examination indicated that 
"the question of normal range of motion of the lumbosacral 
spine in degrees is as follows:  Flexion is 75 degrees, 
extension is 30 degrees, lateral flexion right and left is 35 
degrees."  In a January 2000 addendum to the August 1998 VA 
examination, the examiner indicated that at the time of his 
initial examination of the veteran, in August 1998, he found 
no evidence of any weakened movement, excess fatigue, or 
incoordination in the veteran's low back.  He also stated 
that the veteran had no functional loss due to pain.  

Considering all the evidence, the Board finds that the 
criteria for a rating in excess of 10 percent under 
Diagnostic Code 5295, which rates lumbosacral strain, have 
not been met.  The presently assigned 10 percent rating 
contemplates pain on motion, and the record is negative for 
evidence of muscle spasm on extreme forward bending, or loss 
of lateral spine motion, unilateral, in standing position, so 
as to warrant a higher disability rating under Diagnostic 
Code 5295.  

Alternatively, a 10 percent rating contemplates slight 
limited motion under Diagnostic Code 5292, and the record is 
negative for any evidence of more than slight limited motion.  
In fact, the VA medical evidence dated in August 1998, 
reflects normal extension and lateral flexion.  Moreover, 
forward flexion was 90 degrees, as compared to the examiner's 
comment in the July 1999 addendum that normal flexion was to 
75 degrees.  

The Board also finds no basis to assign a rating in excess of 
10 percent under Diagnostic Code 5293 on the basis of 
intervertebral disc syndrome.  While the record contains 
complaints from the veteran of leg numbness, the neurological 
examination in June 1998 was normal.  Additionally, in the 
August 1998 VA medical report, the examiner indicated that in 
light of the decreased sensation on the plantar aspects of 
the feet, he would order an MRI of the lumbar spine and 
provide an addendum if there were abnormal findings and then 
noted that the MRI had been reviewed and there was no 
addendum.  The Board acknowledges Dr. Reeder's earlier 
statement dated in May 1997, in which he indicated that he 
had documented chronic nerve system interference.  However, 
Dr. Reeder provided no clinical findings or other medical 
evidence in support of that statement.  Moreover, the balance 
of the evidence of record is negative for medical evidence of 
radiculopathy, sciatic nerve irritation, radiating pain, or 
other symptoms associated with intervertebral disc syndrome.  
Indeed, one examiner noted the complaints of numbness 
followed no dermatomal pattern, and could not be explained by 
simple disc herniation and may more likely represent a 
vascular problem.

Additionally, while the Board recognizes the veteran's 
complaints of back pain, there is no basis for a higher 
rating based on such complaints of pain, as pain is already 
considered under Diagnostic Code 5295 in a 10 percent rating.  
Moreover, it was noted in the January 2000 addendum that 
there was no evidence of any weakened movement, excess 
fatigue, or incoordination in the veteran's low back, nor was 
there any functional loss due to pain.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.71a, Diagnostic Code 5292; DeLuca, 8 Vet. 
App. at 206.

Regarding other related diagnostic code provisions, in the 
absence of evidence of moderate limitation of motion of the 
lumbar spine (Diagnostic Code 5292), or ankylosis of the 
lumbar spine (Diagnostic Code 5289), there is no basis for a 
higher evaluation elsewhere.  In short, the Board finds that 
the evidence supports the 10 percent rating, and the 
preponderance of the evidence is against the veteran's claim 
for assignment of a higher rating at this time.  

In reaching the foregoing decision, the Board has considered 
the complete history of the veteran's low back disability, as 
well as the current clinical manifestations of the disability 
and its effects on the veteran's earning capacity.  See 
38 C.F.R. §§ 4.1, 4.2, 4.41.  All other pertinent aspects of 
38 C.F.R. Parts 3 and 4 have also been considered.  Should 
the veteran's disability increase in severity, he may be 
entitled to a higher evaluation; however, at present, there 
is no basis for a higher rating.  See 38 C.F.R. § 4.1.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
increased rating claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Finally, the Board acknowledges the veteran's statements and 
testimony of record that his back disability has frequently 
interfered with his ability to work as scheduled.  The VA 
Schedule for Rating Disabilities contemplates average 
impairment in earning capacity.  For purposes of increased 
schedular ratings, the Board finds no evidence that the 
veteran's service-connected disability has caused marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation), or necessitated 
such frequent periods of hospitalization, such that 
application of the regular schedular standards is 
impracticable.  As such, remand to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) for assignment of 
an extra-schedular evaluation is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996).  


ORDER

The schedular criteria not having been met, the claim for 
entitlement to a rating in excess of 10 percent for chronic 
low back syndrome, is denied.  



		
	STEVEN L. COHN
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 9 -


- 1 -


